Title: From John Adams to Timothy Todd, 25 June 1798
From: Adams, John
To: Todd, Timothy,Canfield, Nathan


To the Inhabitants of the Towns of Arlington and Sandgate in the County of Bennington in the State of VermontGentlemen
Philadelphia June 25 1798

I thank You for this Address, which has been presented to me by Mr Chipman one of your Representatives Senators in Congress.
Sentiments like yours, which have been entertained for years, it would at this time be inexcuseable to Suppress. If, you have long seen, foreign Influence prevailing, and endangering the Peace and Independence of our Country, So have I. If you have long seen, with painful sensations the Exertions of dangerous and restless Men, misleading the Understandings of our well meaning Citizens, and prompting them to Such measures as would Sink the Glory of our Country, and prostrate her Liberties at the Feet of France, So have I.
I have seen in the Conduct of the French Nation for the last twelve years, a Repetition of their Character displayed under Louis the fourteenth, and little more, excepting the Extravagances which have been intermixed with it of the most of wildest Philosophy which was ever professed in this World Since the Building of Babell and the Fables of the Giants who By piling mountains on mountains invaded the skies. If the spell is broken, let human Nature exult and rejoice. The Veil may be removed from the Eyes of many but I fear not of all. The snare is not yet entirely broken and We are not yet escaped.
If you have no attachments or exclusive Friend Ship for any foreign nation, you have the genuine Charater of true Americans.
The Pledge of your selves and dearest Enjoyments to support the Measures of Government, shews that your Ideas are up adequate to the national Dignity, and that you are worthy to enjoy of its Independence and Sovereignty
Your Prayers for my Life and Usefullness are too affecting to me, to be enlarged on.
John Adams